Bigelow, C. J.
The note did not on its face import a consideration. It was therefore necessary for the plaintiff to prove that it was given for value at the time it was signed by the defendant Lizzie G. Doyle. This the evidence did not show. On the contrary, the note had long previously been given by the other promisor for a consideration passing between her and the plaintiff. No new consideration existed or was received or paid when the defendant Lizzie G. signed the note. The effect of her signature was, that she became a party to a previously existing contract made on a consideration wholly past and executed., There was no new contract and no new or additional consideration, when the defendant Lizzie G. signed the note. Under such circumstances, on familiar and well settled principles, she cannot be held on the promise. As to her, it was without consideration. Green v. Shepherd, 5 Allen, 389, and cases cited.
Exceptions overruled.